DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention Group I, claims 1-18 in the reply filed on November 04, 2022 is acknowledged. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention Group, there being no allowable generic or linking claim.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’).
Regarding claim 1, Huo discloses a display panel (see Huo, FIG. 10), comprising:
a base substrate (100, FIG. 10);
a pixel defining layer (200, FIG. 10) arranged on the base substrate (100) and configured to define a plurality of sub-pixels (FIG. 10 shows one sub-pixel and FIG. 8 shows a plurality of sub-pixels), wherein:
at least one sub-pixel (FIG. 10) of the plurality of sub-pixels includes a plurality of sub-pixel-units (310+320, FIG. 10); and
each of the sub-pixel-units (310/320) of the plurality of sub-pixels comprises an anode (301, ¶ [0046]), a light emitting layer (302, ¶ [0046]), and a cathode (303, 304 in FIG. 10 is a typo, see FIG. 6 and ¶ [0046])  that are stacked, and anodes (301) of adjacent sub-pixel-units (310/320) in a same sub-pixel (FIG. 10) are insulated from each other (¶ [0048]), and are apart from the base substrate (100) for different distances (FIG. 10).

Regarding claim 2, Huo discloses the display panel according to claim 1, wherein the plurality of sub-pixel-units (310+320) comprise a first sub-pixel-unit (310) and a second sub-pixel-unit (320) that are adjacent to each other, the first sub-pixel-unit (310) comprises a first anode (301), and the second sub-pixel-unit (320) comprises a second anode (301), and sidewalls of the first anode (301 in 310) and sidewalls of the second anode (301 in 320) are separated by an insulating layer (330, FIG. 10 and ¶ [0044]).

Regarding claim 3, Huo discloses the display panel according to claim 2, wherein a spacing between orthographic projection of the first anode (301 in 310) on the base substrate (100) and orthographic projection of the second anode (301 in 320) on the base substrate (100) is less than or equal to zero (FIG. 10).

Regarding claim 4, Huo discloses the display panel according to claim 2, further comprising a plurality of thin film transistors (ACT+S+D, FIG. 11 shows details of 500+400 in FIG. 10) disposed between the base substrate (100) and the anodes (301) and a flat layer (500) covering the thin film transistors (ACT+S+D, FIG. 10 and 11), wherein the first anode (301 in 310) is electrically connected to one of the thin film transistors through a first via (left TH1, FIG. 11) penetrating through the flat layer (500), and the second anode (301 in 320) is electrically connected to one of the thin film transistors through a second via (right TH1, FIG. 11) penetrating through the flat layer (500, FIG. 11).
Regarding claim 6, Huo discloses the display panel according to claim 2, wherein light emitting layers (302) of different sub-pixel-units (310/230) in the same sub-pixel are continuously disposed (FIG. 10).

Regarding claim 7, Huo discloses the display panel according to claim 2, wherein cathodes (303) of different sub-pixel-units (310/320) in the same sub-pixel are continuously disposed (FIG. 10).

Regarding claim 9, Huo disclose the display panel according to claim 1, wherein light emitting layers (302) of the plurality of sub-pixels are configured to emit red light, green light, and blue light, respectively (¶ [0062]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’), as applied to claim 4 above.
Regarding claim 5, Huo discloses the display panel according to claim 4, wherein the insulating layer (330) is at least partially located between the flat layer (500) and the second anode (301 in 320).
Huo is silent regarding that the second anode (301 in 320) is configured to penetrate through the insulating layer to be electrically connected to one of the thin film transistors.
However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the second electrode penetrating through the insulating layer to be electrically connected to one of the thin film transistors, in order to save lateral space.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’), as applied to claim 1 above, and further in view of Winters et al. (US PG-Pub No.: 2005/0040756 A1, hereinafter, “Winters”).
Regarding claim 8, Huo discloses the display panel according to claim 1.
Huo is silent regarding that light emitting layers of the plurality of sub-pixels are configured to emit white light, and a color filter layer is disposed on a light emitting side of the display panel.
Winter, however, discloses a display panel (see Winters, FIG. 3), comprising light emitting layers (213, ¶ [0031]) of the plurality of sub-pixels (21a-21d) are configured to emit white light (¶ [0038]), and a color filter layer (disclosed in ¶¶ [0083] and [0038]) is disposed on a light emitting side of the display panel (FIG. 3 and ¶ [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Huo’s light emitting layers of the plurality of sub-pixels configured to emit white light, and a color filter layer disposed on a light emitting side of the display panel, as taught by Winters, in order to simplify the fabrication process (Winters, ¶ [0021]).

Claims 10-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’) in view of Liang et al. (US PG-Pub No.: 2019/0123306 A1, hereinafter, “Liang”).
Regarding claim 10, Huo discloses a display device (see Huo, FIG. 10), comprising:
a display panel (FIG. 10), wherein the display panel comprises:
a base substrate (100, FIG. 10); and
a pixel defining layer (200, FIG. 10) arranged on the base substrate (100) and configured to define a plurality of sub-pixels (FIG. 10), wherein:
at least one sub-pixel of the plurality of sub-pixels includes a plurality of sub-pixel-units (310+320, FIG. 10);
each of the sub-pixel-units (310/320) of the plurality of sub-pixels comprises an anode (301, ¶ [0046]), a light emitting layer (302, ¶ [0046]), and a cathode (303, 304 in FIG. 10 is a typo, see FIG. 6 and ¶ [0046]) that are stacked, and anodes (301) of adjacent sub-pixel-units (310/320) in a same sub-pixel are insulated from each other (¶ [0048]), and are apart from the base substrate (100) for different distances (FIG. 10).
Huo is silent regarding that a lens array disposed on a light emitting side of the display panel, and the lens array comprises a plurality of lens units, and each of the lens units corresponds to a plurality of sub-pixels.
Liang, however, discloses a display device (see Liang, FIG. 2), comprising a lens array (40’, ¶ [0112]) disposed on a light emitting side of a display panel (01, FIG. 2), and the lens array (40’) comprises a plurality of lens units (40, ¶ [0112]), and each of the lens units (40) corresponds to a plurality of sub-pixels (152A/152B/152C, ¶ [0098] and FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a lens array disposed on a light emitting side of Huo’s display panel, and the lens array comprises a plurality of lens units, and each of the lens units corresponds to a plurality of sub-pixels, as taught by Liang, in order to enlarge a viewing angle and reduce the total reflection (Liang, ¶ [0114]).

Regarding claim 11, Huo in view of Liang disclose the display device according to claim 10, wherein each of the lens units (Liang’ 40) corresponds to one of the plurality of sub-pixels (152A/152B/152C; Liang, FIG. 2).

Regarding claim 12, Huo in view of Liang disclose the display device according to claim 11, wherein each of the plurality of lens units (40) is ball lenses (Liang, FIG. 2).

Regarding claim 13, Huo in view of Liang discloses the display device according to claim 10.
Huo in view of Liang fails to explicitly disclose that light emitting layers of the plurality of sub-pixel-units are located substantially on focal planes of the lens units corresponding to the sub-pixel-units.
However, Liang discloses that the purpose of the lens units (40) is to enlarge emission angle (¶ [0114]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form light emitting layers of the plurality of sub-pixel-units of Huo in view of Liang located substantially on focal planes of the lens units corresponding to the sub-pixel-units, in order to maximize the emission angle.

Regarding claim 14, Huo in view of Liang discloses the display device according to claim 13.
Huo in view of Liang is silent regarding that distances H between the light emitting layers of the plurality of sub-pixel-units and the corresponding lens units are: where n' is an equivalent refractive index of a medium between the light emitting layer and the corresponding lens unit; f is a focal length of the lens unit, and f satisfies: where n is a refractive index of the lens unit, Ri and R2 are radii of curvature of two curved surfaces of the lens unit, respectively, d is a thickness of the lens unit.
However, Huo in view of Liang discloses that light emitting layers of the plurality of sub-pixel-units are located substantially on focal planes of the lens units corresponding to the sub-pixel-units, in order to maximize the viewing angle. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form distances H between the light emitting layers of the plurality of sub-pixel-units and the corresponding lens units: where n' is an equivalent refractive index of a medium between the light emitting layer and the corresponding lens unit; f is a focal length of the lens unit, and f satisfies: where n is a refractive index of the lens unit, R1 and R2 are radii of curvature of two curved surfaces of the lens unit, respectively, d is a thickness of the lens unit, in order to maximize the viewing angle and reduce total reflection.  

Regarding claim 15, Huo in view of Liang discloses the display device according to claim 10, wherein orthographic projection of the lens unit (Liang’ 40) on the base substrate (Liang’s 11, FIG. 2) substantially coincides with orthographic projection of the sub-pixels (152A/152B/152C) corresponding to the lens unit (40; Liang, FIG. 2).

Regarding claim 18, Huo in view of Liang discloses the display device according to claim 10.
Huo in view of Liang is silent regarding that the sub-pixel comprises a * b sub-pixel-units, where a is a number of sub-pixel-units arranged in a second direction, b is a number of sub-pixel-units arranged in a first direction, and a is equal to b.
However, Huo discloses that the sub-pixel comprises a hexagon shape (FIG. 9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the sub-pixel a square shape, since it is also a symmetric shape to optimize the device. Accordingly, the sub-pixel comprises a * b sub-pixel-units, where a is a number of sub-pixel-units arranged in a second direction, b is a number of sub-pixel-units arranged in a first direction, and a is equal to b.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’) in view of Liang et al. (US PG-Pub No.: 2019/0123306 A1, hereinafter, “Liang”), as applied to claim 10 above, and further in view of Agranov et al. (US PG-Pub No.: 2007/0031988 A1, hereinafter, “Agranov”).
Regarding claim 16, Huo in view of Liang discloses the display device according to claim 10.
Huo in view of Liang is silent regarding that the display device further comprises a color filter layer disposed on the light emitting side of the display panel, and the lens array is arranged on a side of the color filter layer facing away from the base substrate.
Agranov, however, discloses a display device (see Agranov, FIG. 2), comprising a color filter layer (100, ¶ [0042]) disposed on a light emitting side of a display panel, and a lens array (70, FIG. 2) is arranged on a side of the color filter layer (100) facing away from a base substrate (82, FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a color filter layer disposed on the light emitting side of the display panel of Huo in view of Liang, and the lens array is arranged on a side of the color filter layer facing away from the base substrate, as taught by Agranov, in order to improve the light quality.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Huo (US PG-Pub No.: 2020/0203384 A1, hereinafter, “Huo’) in view of Liang et al. (US PG-Pub No.: 2019/0123306 A1, hereinafter, “Liang”), as applied to claim 10 above, and further in view of Kim et al. (US PG-Pub No.: 2019/0371866 A1, hereinafter, “Kim”).
Regarding claim 17, Huo in view of Liang discloses the display device according to claim 10.
Huo in view of Liang is silent regarding that the display device further comprises a color filter layer disposed on the light emitting side of the display panel, and the lens array is located on a side of the color filter layer close to the base substrate, and a buffer layer is disposed between the lens array and the color filter layer.
Kim, however, discloses a display device (see Kim, FIG. 1), comprising a color filter layer (130r/130g/130b, ¶ [0043]) disposed on a light emitting side of a display panel, and a lens array (150a/150b/150c, ¶ [0043]) is arranged on a side of the color filter layer (130r/130g/130b) close to a base substrate (111, FIG. 1), and a buffer layer (119, FIG. 1) is disposed between the lens array and the color filter layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the display device of Huo in view of Liang further comprising a color filter layer disposed on the light emitting side of the display panel, and the lens array is located on a side of the color filter layer close to the base substrate, and a buffer layer is disposed between the lens array and the color filter layer, as taught by Kim, in order to improve the light quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Primary Examiner, Art Unit 2892